                  Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 1 of 27



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF COLUMBIA


NAJI JAMEEL KASEM (A# 204 115 248),

 166 W. Stedhill Loop
 The Woodlands, TX 77384
                                                  ​Case No. 1:18-cv-2685

     Plaintiff,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
Department of Homeland Security
      Mail Stop 3650
      Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
      Services
      425 I. Street, N.W., Room 6100
      Washington, D.C. 20536

KIRSTJEN NIELSEN, Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
Department of Homeland Security
      Mail Stop 3650
      Washington, D.C. 20528

MATTHEW G. WHITAKER, ​Acting
Attorney General of the United States,

Serve: Matthew G. Whitaker
       Acting Attorney General
       Department of Justice
       950 Pennsylvania Ave., NW
       Washington, D.C. 20530
           Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 2 of 27




L. FRANCIS CISSNA​, Director of the U.S.
Citizenship & Immigration Services,

Serve: U.S. Citizenship & Immigration
      Services
      425 I. Street, N.W., Room 6100
      Washington, D.C. 20536

WALLACE CARROLL,​ Acting Director of
the Houston Field Office of the United
States Citizenship and Immigration
Services,

Serve: Wallace Carroll
       USCIS
       810 Gears Rd., Suite 100
       Houston, TX 77067

and

CHRISTOPHER WRAY, Director of the
Federal Bureau of Investigation,

Serve: Christopher Wray
       FBI Headquarters
       935 Pennsylvania Ave., NW
       Washington, DC 20535-0001


  Defendants.

      COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM
        DEFENDANTS’ REFUSAL TO ADJUDICATE PLANTIFF’S
              APPLICATION FOR NATURALIZATION

      COMES NOW Plaintiff Naji Jameel Kasem to respectfully request that this

Honorable Court issue a writ of mandamus compelling Defendants to adjudicate his

long-delayed application for naturalization.

      1.     This lawsuit challenges the Defendants’ unlawful and unconstitutional

delay of Plaintiff’s application for citizenship under a secretive policy that has
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 3 of 27



blacklisted Plaintiff as a “national security concern,” when in fact he is not, and illegally

prohibited him from upgrading his immigration status to that of U.S. citizen, despite his

eligibility to do so.

       2.      Plaintiff is a law-abiding, long-time resident of the United States who

meets the statutory criteria to be naturalized as an American citizen.

       3.      Plaintiff resides in The Woodlands, Texas.

       4.      Plaintiff was born in February of 1986 as a Palestinian refugee in Lebanon.

       5.      Plaintiff became a lawful permanent resident on November 5, 2012.

       6.      Plaintiff filed a timely N-400 Application for Naturalization on August 7,

2017. On June 12, 2018, Plaintiff appeared for his naturalization interview and received

passing scores in both the English and Civics examinations.

       7.      Upon completion of his naturalization interview, USCIS provided Plaintiff

with his N-652 Naturalization Interview Results, which stated that a decision could not

yet be made on his case.

       8.      Since that time, USCIS has refused to adjudicate Plaintiff’s application in

accordance with applicable legal criteria. Instead, USCIS has applied different rules

under a policy known as the Controlled Application Review and Resolution Program

(“CARRP”), which has resulted in the agency refusing to adjudicate Plaintiff’s

application.

       9.      Plaintiff became aware that USCIS is applying the CARRP policy to his

application for naturalization due to air travel experiences. Plaintiff is often unable to

utilize the online or kiosk-based check-in procedures for his flights, and has the code
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 4 of 27



“SSSS” listed on his boarding pass, a designation used for individuals on the “Selectee

List”, a subset of Terrorist Screening Database to which USCIS automatically applies

CARRP.

       10.     Plaintiff has made repeated requests to USCIS to have his case

adjudicated.

       11.     Plaintiff has further sought the assistance of the USCIS Ombudsman in an

attempt to have his application adjudicated.

       12.     USCIS informed Plaintiff on numerous occasions that a decision on his

application was forthcoming, including informing Plaintiff that his Oath Ceremony

would be scheduled for November or December 2018. USCIS has also provided

conflicting timelines to Plaintiff regarding a decision on his application. However,

USCIS continues to refuse to adjudicate Plaintiff’s application and schedule him for an

oath ceremony.

       13.     On November 7, 2018, more than 120 days after Plaintiff’s naturalization

interview and examination, USCIS communicated to Plaintiff via email that they would

provide Plaintiff with a decision or notice within an additional 120 days.

       14.     Following that communication, Plaintiff was informed that a background

check had been ordered on November 13, 2018.

       15.     Plaintiff brings this action to compel the USCIS to finally adjudicate his

pending application for naturalization as required by law.

       16.     The Constitution expressly assigns to Congress, not the executive branch,

the authority to establish uniform rules of naturalization. The Immigration and
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 5 of 27



Nationality Act (“INA”) sets forth such rules.

       17.    When these rules and requirements have been met, as they have been in

Plaintiff’s cases, USCIS is obligated to grant citizenship.

       18.    Since 2008, however, USCIS has used Controlled Application Review and

Resolution Process (“CARRP”)—an internal policy that has neither been approved by

Congress nor subjected to public notice and comment—to investigate and adjudicate

applications deemed to present potential “national security concerns.”

       19.    CARRP unlawfully imposes extra statutory rules and criteria to delay and

deny applicants immigration benefits to which they are entitled.

       20.    Congress did not enact CARRP, and USCIS did not promulgate it as a

proposed rule with the notice-and-comment procedures mandated by the The

Administrative Procedure Act (“APA”). See 5 U.S.C. § 553(b)-(c).

       21.    CARRP prohibits USCIS field officers from approving an application with

a potential “national security concern,” instead directing officers to deny the application

or delay adjudication—often indefinitely—in violation of the INA.

       22.    CARRP’s definition of “national security concern” is far more expansive

than the security-related ineligibility criteria for immigration applications set forth by

Congress in the INA.

       23.    CARRP identifies “national security concerns” based on deeply-flawed and

expansive government watchlists, and other vague and imprecise criteria that bear no

relation to the security-related statutory ineligibility criteria.

       24.    The CARRP definition illegally brands innocent, law-abiding residents,
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 6 of 27



like Plaintiff, who does not pose a security threat, as “national security concerns” on

account of innocuous activity and associations, innuendo, suppositions and

characteristics such as national origin.

       25.      Although the total number of people subject to CARRP is not known,

USCIS data reveals that between FY2008 and FY2012, more than 19,000 people from

twenty-one Muslim-majority countries or regions were subjected to CARRP.

       26.      Due to CARRP, USCIS has not adjudicated Plaintiff’s application, as the

law requires.

       27.      Although USCIS has thus far prevented Plaintiff from becoming a U.S.

citizen, the Defendants have not notified Plaintiff that they consider him to be a

potential “national security concern,” provided the reasons why they have classified him

in this way, or afforded him any opportunity to address and correct any basis for

USCIS’s concerns.

       28.      Plaintiff therefore requests that the Court enjoin USCIS from applying

CARRP to this immigration application and declare that CARRP violates the INA;

Article 1, Section 8, Clause 4 of the United States Constitution (the naturalization

clause); the Due Process Clause of the Fifth Amendment to the U.S. Constitution; and

the Administrative Procedure Act (“APA”).

                                           PARTIES

       29.      Plaintiff was born as a Palestinian refugee in Lebanon, a country with a

significant Muslim population.

       30.      In August of 2017, Plaintiff filed his N-400 naturalization application. His
            Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 7 of 27



case has remained pending for over a year. Plaintiff has made repeated InfoPass

appointments and sought the assistance of the USCIS Ombudsman. These measures

have led nowhere and his case continues to languish.

      31.    On multiple occasions, Defendants have relayed to Plaintiff that his case is

being delayed due to “FBI background checks.”

      32.    On other occasions, Defendants have relayed to Plaintiff that his case is

being delayed to other factors, such as missing internal paperwork, a pending oath

ceremony invitation, and the absence of the agent handling his application.

      33.    Defendant Department of Homeland Security (hereinafter sometimes

referred to as “the DHS”) is the agency of the United States that is responsible for

implementing the legal provisions governing applications for renewal of temporary

protected status and conducting background and security checks.

      34.    Defendant    United     States   Citizenship   and   Immigration   Services

(hereinafter sometimes referred to as “USCIS”) is the component of the DHS that is

responsible for processing petitions applications for TPS and for work authorization by

immigrants such as Plaintiff.

      35.    Defendant Kirstjen Nielsen, the Secretary of the DHS, is the highest

ranking official within the DHS. Nielsen, by and through her agency for the DHS, is

responsible for the implementation of the Immigration and Nationality Act (hereinafter

sometimes referred to as “the INA”), and for ensuring compliance with applicable

federal law, including the Administrative Procedures Act (hereinafter sometimes

referred to as “the APA”).      Nielsen is sued in her official capacity, as well as his
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 8 of 27



successors and assigns, as an agent of the government of the United States.

       36.    Defendant Matthew G. Whitaker is the Acting Attorney General of the

United States who is sued only in his official capacity, as well as his successors and

assigns. The Department of Justice is headquartered at 950 Pennsylvania Avenue, NW,

Washington, D.C. 20530.

       37.    Defendant L. Francis Cissna, Director of the USCIS, is the highest ranking

official within the USCIS. Cissna is responsible for the implementation of the INA and

for ensuring compliance with all applicable federal laws, including the APA. Cissna is

sued in his official capacity as an agent of the government of the United States.

       38.    Defendant Wallace Carroll, Acting Director of the Houston Field Office of

the USCIS, is the highest ranking official within the Houston Field Office. The Houston

Field Office has jurisdiction over applications for naturalization for immigrants in

portions of the State of Texas, including The Woodlands, Texas, where Plaintiff resides.

Carroll is responsible for the implantation of the INA and for ensuring compliance with

all applicable federal laws, including the APA. Carroll is sued in his official capacity as

an agent of the government of the United States, as well as his successors and assigns.

       39.    Defendant Christopher Wray is the Director of the Federal Bureau of

Investigation and he is sued only in his official capacity, as well as his successors and

assigns. The FBI is headquartered at 935 Pennsylvania Avenue, NW, Washington, DC

20535.

       40.    Defendants, who are officers of USCIS and the Federal Bureau of

Investigation (“FBI”), the Secretary of the Department of Homeland Security, and the
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 9 of 27



Attorney General of the United States, are responsible for the naturalization process.

       41.    In November 2002, Defendants drastically altered the naturalization

procedure by requiring a vastly expanded FBI name check to be conducted on every

application even though it is not required by either statute or regulation.

Implementation of this unwarranted and cumbersome new name check procedure has

resulted in months-long and even years-long delays in naturalization adjudication for

Plaintiff.

       42.    USCIS’s own Ombudsman has stated that the FBI name check used in

naturalization applications is of questionable value in detecting persons who may pose a

threat to security. Nevertheless, USCIS uses the FBI name check without imposing

deadlines for completion. In requiring and conducting name checks, both USCIS and

the FBI have acted with complete disregard for Congress’ plain directive that USCIS

should complete the processing of naturalization applications within six months from

the date of submission. Through their use of FBI name checks, USCIS and the FBI have

unreasonably delayed the processing of the naturalization application of Plaintiff, and

USCIS has unlawfully withheld final adjudication of this application.

       43.    Defendants’ unlawful conduct has deprived Plaintiff of the privileges and

benefits of United States citizenship to which he is entitled. Plaintiff is prevented from

having certainty about his future residence in the United States and Defendants have

held the life of the Plaintiff in a state of limbo. Plaintiff cannot vote, serve on juries,

expeditiously sponsor immediate relatives living abroad for permanent residence,

receive business and education loans and benefits reserved for citizens, participate in
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 10 of 27



the Visa Waiver Program, or travel abroad and return to the U.S. without fear of

exclusion from this country. Plaintiff respectfully requests that the Court require the

Defendants to adjudicate the application for naturalization within the time periods

prescribed by law, and declare that the Defendants’ actions violate the naturalization

statute and regulations, laws governing administrative agency action and the Due

Process Clause of the Fifth Amendment.

                                JURISDICTION AND VENUE

       44.     This Honorable Court has federal question jurisdiction over this cause

pursuant to 28 U.S.C. § 1331, as it raises claims under the Constitution of the United

States, the INA, 8 U.S.C. § 1101 ​et seq​., 8 U.S.C. § 1447(b) and the APA, 5 U.S.C. § 701 ​et

seq​., in conjunction with the Mandamus Act, ​28 USC ​§ ​1361​.

       45.     Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) the

Defendants are agencies of the United States or officers or employees thereof acting in

their official capacity or under color of legal authority; (2) no real property is involved in

this action, and; (3) Defendants DHS, USCIS, Cissna and ​Carroll maintain offices within

this judicial district. Upon information and belief, Plaintiff’s naturalization case is sitting

at the USCIS field office located within this district.

                                     LEGAL FRAMEWORK

       46.     To naturalize as a U.S. citizen, an applicant must satisfy certain eligibility

criteria under the INA and its implementing regulations. See 8 U.S.C. §§ 1421-27, 1458;

8 C.F.R. §§ 316.1-316.14.28.

       47.     Applicants must prove that they are “at least 18 years of age,” 8 C.F.R. §
              Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 11 of 27



316.2(a)(1); have “resided continuously, after being lawfully admitted” in the United

States “for at least five years” (or three years if married to a U.S. citizen); and have been

“physically present” in the United States for “at least half of that time.” 8 U.S.C. §

1427(a)(1).

       48.      Applicants must also demonstrate “good moral character” for the five

years preceding the date of application, “attach[ment] to the principles of the

Constitution of the United States, and favorabl[e] dispos[ition] toward the good order

and happiness of the United States . . . .” 8 C.F.R. § 316.2(a)(7).

       49.      An applicant is presumed to possess the requisite “good moral character”

for naturalization unless, during the five years preceding the date of the application,

they are found (1) to be a habitual drunkard, (2) to have committed certain drug-related

offenses, (3) to be a gambler whose income derives principally from gambling or has

been convicted of two or more gambling offenses, (4) to have given false testimony for

the purpose of obtaining immigration benefits; or if the applicant (5) has been convicted

and confined to a penal institution for an aggregate period of 180 days or more, (6) has

been convicted of an aggravated felony, or (7) has engaged in conduct such as aiding

Nazi persecution or participating in genocide, torture, or extrajudicial killings. 8 U.S.C. §

1101(f)(6).

       50.      An applicant is barred from naturalizing for national security-related

reasons in circumstances limited to those codified in 8 U.S.C. § 1424, including, inter

alia, if the applicant has advocated, is affiliated with any organization that advocates, or

writes or distributes information that advocates “the overthrow by force or violence or
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 12 of 27



other unconstitutional means of the Government of the United States,” the “duty,

necessity, or propriety of the unlawful assaulting or killing of any officer . . . of the

Government of the United States,” or “the unlawful damage, injury, or destruction of

property.”

       51.     Once an individual submits an application, USCIS conducts a background

investigation, see 8 U.S.C. § 1446(a); 8 C.F.R. § 335.1, which includes a full FBI criminal

background check, see 8 C.F.R. § 335.2.

       52.     After completing the background investigation, USCIS schedules a

naturalization examination at which the applicant meets with a USCIS examiner for an

interview.

       53.     In order to avoid inordinate processing delays and backlogs, Congress has

stated “that the processing of an immigration benefit application,” which includes

naturalization, “should be completed not later than 180 days after the initial filing of the

application.” 8 U.S.C. § 1571(b).

       54.     Moreover, the law requires USCIS to adjudicate an application for

naturalization within 120 days. 8 U.S.C. § 1447(b).

       55.     If the applicant has complied with all requirements for naturalization,

federal regulations state that USCIS “​shall grant the application.” 8 C.F.R. § 335.3(a)

(emphasis added).

       56.     Courts have long recognized that “Congress is given power by the

Constitution to establish a uniform Rule of Naturalization. . . . And when it establishes

such uniform rule, those who come within its provisions are entitled to the benefit
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 13 of 27



thereof as a matter of right. . . .” ​Schwab v. Coleman​, 145 F.2d 672, 676 (4th Cir. 1944)

(emphasis added); ​see also ​Marcantonio v. United States,​ 185 F.2d 934, 937 (4th Cir.

1950) (“The opportunity having been conferred by the Naturalization Act, there is a

statutory right in the alien to submit his petition and evidence to a court, to have that

tribunal pass upon them, and, if the requisite facts are established, to receive the

certificate.” (quoting ​Tutun v. United States​, 270 U.S. 568, 578 (1926))).

       57.     Once an application is granted, the applicant is scheduled in to be sworn in

as a U.S. citizen.

                                  FACTUAL BACKGROUND

       Controlled Application Review and Resolution Program

       58.     In April 2008, USCIS created CARRP, an agency-wide policy for

identifying, processing, and adjudicating immigration applications that raise “national

security concerns.”

       59.     Upon information and belief, prior to CARRP’s enactment, USCIS simply

delayed the adjudication of many immigration applications that raised possible

“national security concerns,” in part due to backlogs created by the FBI Name Check.

       60.     Congress did not enact CARRP, and USCIS did not promulgate it as a

proposed rule with the notice-and-comment procedures mandated by the APA. See 5

U.S.C. § 553(b)-(c).

       61.     Since CARRP’s inception, USCIS has not made information about CARRP

available to the public, except in response to Freedom of Information Act (“FOIA”)

requests and litigation to compel responses to those requests. In fact, the program was
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 14 of 27



unknown to the public, including applicants for immigration benefits, until it was

discovered in litigation challenging an unlawful denial of naturalization and then

through the government’s response to a FOIA request.

       62.     CARRP        directs    USCIS      officers    to      screen     immigration

applications—including applications for asylum, visas, lawful permanent residency, and

naturalization—for “national security concerns.”

       63.     If a USCIS officer determines that an application presents a “national

security concern,” it takes the application off a “routine adjudication” track

and—without notifying the applicant—places it on a CARRP adjudication track where it

is subject to procedures and criteria unique to CARRP that result in lengthy delays and

prohibit approvals, except in limited circumstances, regardless of an applicant’s

statutory eligibility.

       CARRP’s Definition of a “National Security Concern”

       64.     According to the unauthorized CARRP definition utilized by Defendants, a

“national security concern” arises when “an individual or organization [that] has been

determined      to   have   an    articulable   link”—no     matter    how     attenuated   or

unsubstantiated—“to prior, current, or planned involvement in, or association with, an

activity, individual, or organization described in sections 212(a)(3)(A), (B), or (F), or

237(a)(4)(A) or (B) of the Immigration and Nationality Act.” Those sections of the INA

make inadmissible or removable any individual who, inter alia, “has engaged in terrorist

activity” or is a member of a “terrorist organization.”

       65.     For the reasons described herein, an individual need not be actually
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 15 of 27



suspected of engaging in any unlawful activity or joining any forbidden organization to

be branded a “national security concern” under CARRP.

       66.     CARRP purportedly distinguishes between two types of “national security

concerns”: those ostensibly involving “Known or Suspected Terrorists” (“KSTs”), and

those ostensibly involving “non-Known or Suspected Terrorists” (“non-KSTs”).

       67.     USCIS automatically considers an applicant a KST, and thus a “national

security concern,” if his or her name appears in the Terrorist Screening Database

(“TSDB”) (also referred to as the Terrorist Watch List). USCIS, therefore, applies

CARRP to any applicant whose name appears in the TSDB, regardless as to whether

they actually belong on the list.

       68.     Upon information and belief, the TSDB includes as many as one million

names, many of whom present no threat to the United States.

       69.     The government’s recently disclosed criteria for watchlist nominations,

known as the Watchlisting Guidance, impermissibly allows non-U.S. citizens, including

Legal Permanent Residents (“LPRs”), to be listed in the TSDB even where the

government does not have “reasonable suspicion” of involvement with terrorist activity.

       70.     The Guidance permits the watchlisting of non-citizens and LPRs simply

for being associated with someone else who has been watchlisted, even when any

involvement with that person’s purportedly suspicious activity is unknown.

       71.     The Guidance further provides that non-citizens and LPRs may be

watchlisted based on fragmentary or uncorroborated information, or information of

“suspected reliability.” These extremely loose standards significantly increase the
            Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 16 of 27



likelihood that the TSDB contains information on individuals who are neither known

nor appropriately suspected terrorists.

      72.      To make matters worse, the Terrorist Screening Center (“TSC”), which

maintains the TSDB, has failed to ensure that innocent individuals are not watchlisted

or are promptly removed from watchlists.

      73.      In the year 2013, the watchlisting community added 468,749 individuals

to the TSDB, and the TSC rejected only approximately one percent of those

nominations.

      74.      In 2009, the Government Accountability Office found that 35 percent of

the nominations to the TSDB were outdated, and that tens of thousands of names had

been placed on the list without an adequate factual basis.

      75.      The Inspector General of the Department of Justice has criticized the

Terrorist Screening Center, which maintains the TSDB, for employing weak quality

assurance mechanisms and for failing to remove subjects from the TSDB when

information no longer supports their inclusion. Public reports also confirm that the

government has nominated or kept people on government watchlists as a result of

human error.

      76.      The federal government’s official policy is to refuse to confirm or deny

given individuals’ inclusion in the TSDB or provide a meaningful opportunity to

challenge that inclusion.

      77.      Nevertheless, individuals can become aware of their inclusion due to air

travel experiences. In particular, individuals may learn that they are on the “Selectee
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 17 of 27



List,” a subset of the TSDB, if they have the code “SSSS” listed on their boarding passes.

They may also learn of their inclusion in the TSDB if U.S. federal agents regularly

subject them to secondary inspection when they enter the United States from abroad or

when boarding a flight over U.S. airspace. Such individuals are also often unable to

check in for flights online or at airline electronic kiosks at the airport.

       78.     Where the KST designation does not apply, CARRP instructs officers to

look for “indicators” of a “non-Known or Suspected Terrorist” (“non-KST”) concern.

       79.     These indicators fall into three categories: (1) statutory indicators; (2)

non-statutory indicators; and (3) indicators contained in security check results.

       80.     “Statutory indicators” of a “national security concern” arise when an

individual generally meets the definitions described in Sections 212(a)(3)(A), (B), and

(F), and 237(a)(4)(A) and (B) of the INA (codified at 8 U.S.C. § 1182(a)(3)(A), (B), and

(F) and § 1227(a)(4)(A) and (B)), which list the security and terrorism grounds of

inadmissibility and removability.

       81.     However, CARRP expressly defines statutory indicators of a “national

security concern” more broadly than the statute, stating “the facts of the case do not

need to satisfy the legal standard used in determining admissibility or removability”

under those provisions of the INA to give rise to a “non-KST” “national security

concern.” This is illegal and contrary to law.

       82.     For example, CARRP specifically directs USCIS officers to look at evidence

of charitable donations to organizations later designated as financiers of terrorism by

the U.S. Treasury Department and to construe such donations as evidence of a “national
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 18 of 27



security concern,” even if an individual had made such donations without any

knowledge or any reasonable way of knowing that the organization was allegedly

engaged in proscribed activity. Such conduct would not make an applicant inadmissible

for a visa or lawful permanent resident status under the statute, see INA § 212(a)(3)(B),

8 U.S.C. § 1182(a)(3)(B), nor does it have any bearing on a naturalization application.

       83.     “Non-statutory indicators” of a “national security concern” include “travel

through or residence in areas of known terrorist activity”; “large scale transfer or receipt

of funds”; a person’s employment, training, or government affiliations; the identities of

a person’s family members or close associates, such as a “roommate, co-worker,

employee, owner, partner, affiliate, or friend”; or simply “other suspicious activities.”

       84.     Finally, security check results are considered indicators of a “national

security concern” in instances where, for example, the FBI Name Check—one of many

security checks utilized by USCIS—produces a positive hit on an applicant’s name and

the applicant’s name is associated with a national security related investigatory file.

Upon information and belief, this indicator leads USCIS to label applicants “national

security concerns” solely because their names appear in a law enforcement or

intelligence file, even if they were never the subject of an investigation.

       85.     Thus, an applicant’s name could appear in a law enforcement file in

connection with a national security investigation because he or she once gave a

voluntary interview to an FBI agent, he or she attended a mosque that was the subject of

FBI surveillance, or he or she knew or was associated with someone under investigation.

       86.     Upon information and belief, CARRP labels applicants “national security
              Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 19 of 27



concerns” based on vague and overbroad criteria that often turn on lawful activity,

national origin, and innocuous associations. These criteria are untethered from the

statutory criteria that determine whether or not a person is eligible for the immigration

status they seek, and are so general that they necessarily ensnare individuals who pose

no threat to the security of the United States.

        Delay and Denial

        87.     Once a USCIS officer identifies a CARRP-defined “national security

concern,” the application is subjected to CARRP’s rules and procedures that guide

officers to deny such applications or, if an officer cannot find a basis to deny the

application, to delay adjudication as long as possible.

        88.      One such procedure is called “deconfliction,” which requires USCIS to

coordinate with—and, upon information and belief, subordinate its authority to—the law

enforcement agency, often the FBI, that possesses information giving rise to the

supposed national security concern.

        89.     During deconfliction, the relevant law enforcement agency has authority to

instruct USCIS to ask certain questions in an interview or to issue a Request for

Evidence (“RFE”); to comment on a proposed decision on the benefit; and to request

that an application be denied, granted, or held in abeyance for an indefinite period of

time.

        90.     Upon information and belief, deconfliction not only allows law

enforcement or intelligence agencies to directly affect the adjudication of a requested

immigration benefit, but also results in independent interrogations of the immigration
             Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 20 of 27



applicant—or the applicant’s friends and family—by agencies such as the FBI.

       91.     Upon information and belief, USCIS often makes decisions to deny

immigration applications because the FBI requests or recommends the denial, not

because the person was statutorily ineligible for the benefit. The FBI often requests that

USCIS hold or deny an application not because the applicant poses a threat, but because

it seeks to use the pending immigration application to coerce the applicant to act as an

informant or otherwise provide information.

       92.     In addition to “deconfliction,” once officers identify an applicant as a

“national security concern,” CARRP directs officers to perform an “eligibility

assessment” to determine whether the applicant is eligible for the benefit sought.

       93.     Upon information and belief, at this stage, CARRP instructs officers to

look for any possible reason to deny an application so that “valuable time and resources

are not unnecessarily expended” to investigate the possible “national security concern.”

Where no legitimate reason supports denial of an application subjected to CARRP,

USCIS officers often invent false or pretextual reasons to deny the application.

       94.     Upon information and belief, if, after performing the eligibility

assessment, an officer cannot find a reason to deny an application, CARRP instructs

officers to first “internally vet” the “national security concern” using information

available in DHS systems and databases, open source information, review of the

applicant’s file, RFEs, and interviews or site visits.

       95.     After conducting the eligibility assessment and internal vetting, USCIS

officers are instructed to again conduct “deconfliction” to determine the position of any
              Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 21 of 27



interested law enforcement agency.

       96.      If the “national security concern” remains and the officer cannot find a

basis to deny the benefit, the application then proceeds to “external vetting.”

       97.      During “external vetting,” USCIS instructs officers to confirm the existence

of the “national security concern” with the law enforcement or intelligence agency that

possesses the information that created the concern and obtain additional information

from that agency about the concern and its relevance to the individual.

       98.      CARRP authorizes USCIS officers to hold applications in abeyance for

periods of 180 days to enable law enforcement agents and USCIS officers to investigate

the “national security concern.” The Field Office Director may extend the abeyance

periods so long as the investigation remains open.

       99.      Upon information and belief, CARRP provides no outer limit on how long

USCIS may hold a case in abeyance, even though Congress has made clear its intent that

USCIS adjudicate immigration applications, including for naturalization and lawful

permanent residence, within 180 days of filing the application. 8 U.S.C. § 1571(b).

       100.     When USCIS considers an applicant to be a KST “national security

concern,” CARRP forbids USCIS field officers from granting the requested benefit even

if the applicant satisfies all statutory and regulatory criteria.

       101.     When USCIS considers an applicant to be a non-KST “national security

concern,” CARRP forbids USCIS field officers from granting the requested benefit in the

absence of supervisory approval and concurrence from a senior level USCIS official.

       102.     In ​Hamdi v. USCIS,​ 2012 WL 632397, when asked whether USCIS’s
           Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 22 of 27



decision to brand naturalization applicant Tarek Hamdi as a “national security concern”

affected whether he was eligible for naturalization, a USCIS witness testified at

deposition that “it doesn’t make him statutorily ineligible, but because he is a—he still

has a national security concern, it affects whether or not we can approve him.” The

witness testified that, under CARRP, “until [the] national security concern [is] resolved,

he won’t get approved.”

       103.   Upon information and belief, USCIS often delays adjudication of

applications subject to CARRP when it cannot find a reason to deny the application.

When an applicant files a mandamus action to compel USCIS to finally adjudicate his or

her pending application, it often has the effect of forcing USCIS to deny a

statutorily-eligible application because CARRP prevents agency field officers from

granting an application involving a “national security concern.”

       104.   CARRP effectively creates two substantive regimes for immigration

application processing and adjudication: one for those applications subject to CARRP

and one for all other applications. CARRP rules and procedures create substantive

eligibility criteria that exclude applicants from immigration benefits to which they are

entitled by law.

       105.   At no point during the CARRP process is the applicant made aware that he

or she has been labeled a “national security concern,” nor is the applicant ever provided

with an opportunity to respond to and contest the classification.

       106.   Upon information and belief, CARRP results in extraordinary processing

and adjudication delays, often lasting many years, and baseless denials of
              Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 23 of 27



statutorily-eligible immigration applications.

                    COUNT I - IMMIGRATION & NATIONALITY ACT AND
                             IMPLEMENTING REGULATIONS

       107.     Plaintiff incorporates the allegations of the preceding paragraphs as if fully

set forth herein.

       108.     To secure naturalization, an applicant must satisfy certain statutorily

-enumerated criteria.

       109.     By its terms, CARRP creates additional, non-statutory, substantive criteria

that must be met prior to a grant of a naturalization application.

       110.     Accordingly, CARRP violates 8 U.S.C. § 1427, 8 C.F.R. § 316.2, and 8

C.F.R. § 335.3, as those provisions set forth the exclusive applicable statutory and

regulatory criteria for a grant of naturalization.

       111.     Because of this violation and because CARRP’s additional, non-statutory,

substantive criteria have been applied to Plaintiff. Plaintiff has suffered and continues

to suffer injury in the form of an unreasonable delay of his application for

naturalization.

                    COUNT II - UNIFORM RULE OF NATURALIZATION

       112.     Plaintiff incorporates the allegations of the preceding paragraphs as if fully

set forth herein.

       113.     Congress has the sole power to establish criteria for naturalization, and

any additional requirements, not enacted by Congress, are ​ultra vires.​

       114.     By its terms, CARRP creates additional, non-statutory, substantive criteria
              Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 24 of 27



that must be met prior to a grant of a naturalization application.

       115.     Accordingly, CARRP violates Article I, Section 8, Clause 4 of the United

States Constitution.

       116.     Because of this violation and because CARRP’s additional, non-statutory,

substantive criteria have been applied to Plaintiff. Plaintiff has suffered and continues

to suffer injury in the form of an unreasonable delay of his application for

naturalization.

          COUNT III - ADMINISTRATIVE PROCEDURE ACT (5 U.S.C. § 706)

       117.     Plaintiff incorporates the allegations of the preceding paragraphs as if fully

set forth herein.

       118.     CARRP constitutes final agency action that is arbitrary and capricious

because it “neither focuses on nor relates to a [non-citizen’s] fitness to” obtain the

immigration benefits subject to its terms. ​Judulang v. Holder​, 132 S. Ct. 476, 485

(2011).

       119.     CARRP is also not in accordance with law, is contrary to constitutional

rights, and is in excess of statutory authority because it violates the INA and exceeds

USCIS’s statutory authority to implement (not create) the immigration laws, as alleged

herein.

       120.     As a result of these violations, Plaintiff has suffered and continues to suffer

injury in the form of an unreasonable delay of his application for naturalization.

          COUNT IV - ADMINISTRATIVE PROCEDURE ACT (NOTICE AND
                             COMMENT)
              Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 25 of 27



       121.     Plaintiff incorporates the allegations of the preceding paragraphs as if fully

set forth herein.

       122.     The Administrative Procedures Act (“APA”), 5 U.S.C. § 553, requires

administrative agencies to provide a notice-and-comment period prior to implementing

a substantive rule.

       123.     CARRP constitutes a substantive agency rule within the meaning of 5

U.S.C. § 551(4).

       124.     Defendants failed to provide a notice-and-comment period prior to the

adoption of CARRP. Because CARRP is a substantive rule promulgated without the

notice-and-comment period, it violates 5 U.S.C. § 553 and is therefore invalid.

       125.     As a result of these violations, Plaintiff has suffered and continues to suffer

injury in the form of an unreasonable delay of his application for naturalization.

         COUNT V - FIFTH AMENDMENT (PROCEDURAL DUE PROCESS)

       126.     Plaintiff incorporates the allegations of the preceding paragraphs as if fully

set forth herein.

       127.     Plaintiff’s compliance with the statutory and regulatory requirements

established in 8 U.S.C. § 1427 and 8 C.F.R. § 316.2 (for naturalization applicants), and in

8 U.S.C. § 1159 and 8 C.F.R. § 335.3 (for adjustment of status applicants), vests in him a

constitutionally protected property and liberty interest.

       128.     This constitutionally-protected property or liberty interest triggers

procedural due process protection.

       129.     Defendants’ failure to give Plaintiff notice of a classification under CARRP,
               Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 26 of 27



a meaningful explanation of the reason for such classification, and any process by which

Plaintiff can challenge this classification, violates the Due Process Clause of the Fifth

Amendment to the United States Constitution.

          130.   Because of this violation, Plaintiff has suffered and continues to suffer

injury in the form of an unreasonable delay of the application for naturalization.

                     COUNT VI – VIOLATION OF 8 U.S.C. § 1447(b)

          122.   Plaintiff incorporates the allegations of the preceding paragraphs as

if fully set forth herein.

          123.   Defendants have failed to finally adjudicate the Plaintiff’s application

for naturalization within 120 days of the date of their naturalization

examinations, in violation of 8 U.S.C. § 1447(b).

          124.   Pursuant to 8 U.S.C. § 1447(b), this Court should exercise its

authority to grant the Plaintiff’’ naturalization application, or to remand to USCIS

with appropriate instructions to finally adjudicate the application thereafter

within a reasonable time period, as set forth in the prayer for relief below.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court grant the following

relief:

          1.     Enter a judgment declaring that (a) CARRP violates the INA and its

implementing regulations; Article 1, Section 8, Clause 4 of the United States

Constitution; the Fifth Amendment to the United States Constitution; and the APA; and
            Case 1:18-cv-02685 Document 1 Filed 11/20/18 Page 27 of 27



(b) Defendants violated the APA by adopting CARRP without promulgating a rule and

following the process for notice and comment by the public;

       2.     Enjoin Defendants, their subordinates, agents, employees, and all others

acting in concert with them from applying CARRP to the processing and adjudication of

Plaintiff’s immigration benefit applications;

       3.     Order Defendants to rescind CARRP because they failed to follow the

process for notice and comment by the public;

       4.     Conduct a hearing to determine whether or not Plaintiff should be

naturalized and, if he is, to naturalize him;

       5.     Award Plaintiff reasonable attorneys’ fees and costs under the Equal

Access to Justice Act; and

       6.     Grant any other relief that this Court may deem fit and proper.



                                                         RESPECTFULLY SUBMITTED

                                                        this 20th day of November, 2018

                                                               /s/ James O. Hacking, III
                                                 James O. Hacking, III, MO Bar # 46728
                                                              Hacking Law Practice, LLC
                                                                  10900 Manchester Rd.
                                                                                Suite 203
                                                                     St. Louis, MO 63122
                                                                        (O) 314.961.8200
                                                                         (F) 314.961.8201
                                                      (E) ​jim@hackinglawpractice.com

                                                         ATTORNEYS FOR PLAINTIFF
